Citation Nr: 1808453	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  07-34 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a right hand disability.

2. Entitlement to service connection for fibromyalgia.

3. Entitlement to service connection for a right foot disorder.

4. Entitlement to service connection for a respiratory disorder, claimed as due to exposure to asbestos.

5. Entitlement to service connection for gastroesophageal reflux disease (GERD).

6. Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 28, 1989 to June 1, 1990 and from October 1, 2001 to March 20, 2002.  He also had a period of active duty for training (ACDUTRA) from July 23, 1997 to September 26, 1997 for initial entry training.  He also had additional documented service with the Texas National Guard.  He had no foreign service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing has been associated with the record.


FINDINGS OF FACT

1. A right hand/wrist disability preexisted service in December 1989 and was not aggravated beyond the normal progress of the disorder during active service.

2. The most probative evidence of record establishes that fibromyalgia manifested after the Veteran's second period of service, and is not shown to be due to an event during active service, and is not shown to be caused or aggravated by service-connected disability.

3. The most probative evidence of record establishes that the current right foot disability manifested after the Veteran's second period of service, and is not shown to be due to an event during active service.

4. COPD and emphysema first manifested after the Veteran's second period of service and are not attributable to any injury or event thereto, to include claimed exposure to asbestos.

5. There is no clear and unmistakable evidence to show that the Veteran's GERD existed prior to his second period of service and the evidence is at least in relative equipoise regarding whether the Veteran's GERD had its onset during active service.  

6. There is no clear and unmistakable evidence to show that the Veteran's OSA existed prior to his second period of service and the evidence is at least in relative equipoise regarding whether the Veteran's OSA had its onset during active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right hand/wrist disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).

2. The criteria for service connection for fibromyalgia have not been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2017).

3. The criteria for service connection for a right foot disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).

4. The criteria for service connection for a respiratory disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).

5. Resolving all reasonable doubt in the Veteran's favor, GERD was incurred in active service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6. Resolving all reasonable doubt in the Veteran's favor, OSA was incurred in active service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

The Board does note, however, that a complete copy of the Veteran's service treatment record could not be located.  Some copies of the STRs are in the claims file, but not all.  Unavailability of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Although the Veteran was not provided with a formal finding of unavailability of the records, the Board finds that the Veteran had constructive knowledge of the unavailability of his service records.  In the previous remands, the Board has informed the Veteran that his service treatment records are missing.  In addition, at the Board hearing, the undersigned VLJ informed the Veteran that his service treatment records were missing and requested that the Veteran submit any records he may have had in his possession, to which the Veteran responded, "I'll see if I can have that for you today."  See Board Transcript, pp. 22-23.  In addition, the Veteran was provided with notice in February 2005; such notice was consistent with the heightened duty to assist, as it informed the Veteran that alternative forms of evidence, such as lay and buddy statements, could be submitted in lieu of missing service and other records. 

Additionally, the Veteran was advised of specific records that were potentially relevant to his claims pursuant to a Board remand, and the Board obtained expert medical opinion from the Veterans Health Administration (VHA) which considered his reported symptomatology.  

Given the steps VA has taken in attempting to locate the Veteran's records, along with the Veteran's constructive knowledge of the unavailability of his records as evidence above, the Board finds that remand for additional development, to include providing a formal finding of unavailability, would be futile and would only cause undue delay in adjudicating the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Additionally, the Board finds substantial compliance with its prior remand directives.

In light of the forgoing, the Board finds that VA has satisfied the requirements under the VCAA to the extent possible and adjudication of the appeal can proceed without prejudice to the Veteran.

Preexisting Disabilities

The Veteran contends that his GERD, OSA, and right hand disabilities pre-existed his second period of service and were aggravated by his second period of service.  Specifically, the Veteran testified that he first noticed the onset of GERD symptoms in "probably" 1997 or 1998 during National Guard deployment, at which time he recalls being diagnosed with GERD.  As for the right hand, the Veteran testified that he first noticed sharp pain and numbness in his right hand during physical therapy in 2002.  See Hearing Transcript, pp. 12 and 23.  The Veteran also testified that he was diagnosed with sleep apnea during his second period of service; available treatment records stated that the Veteran's OSA existed prior to his second period of service.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  "When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

As discussed in further detail below, available service treatment records document the Veteran's right hand/wrist disability preexisted his first period of service.  However, in specific regard to the claims of GERD and OSA, while there is evidence suggesting that these disabilities preexisted the Veteran's second period of service, the records from his second period of active duty could not be located.  As the STRs are unavailable, the Veteran's entrance examination is not available.  Absent evidence to the contrary, it is presumed that an entrance examination is provided prior to all periods of active duty service.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009).  Therefore, the presumption of soundness applies.  See Quirin, supra, citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody).  To rebut such presumption requires clear and unmistakable evidence that the disability preexisted service and was not aggravated during service.

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

GERD 

The Veteran contends that he developed GERD in 1997 or 1998 while serving in the National Guard and the condition worsened during active duty.  With regard to the existence of a preexisting condition, at the outset, the Board notes that some of the Veteran's service treatment records are unavailable, to include his examination reports from his second period of active duty.  Thus, the Board cannot find that GERD was "noted" within the meaning of the presumption of soundness statute.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

In addition, the Court has held that lay statements by an appellant concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (stating that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe, 7 Vet. App. at 246 (1994) (finding that supporting medical evidence is needed to establish the presence of a preexisting condition).  Thus, the Veteran's own statements are not sufficient to establish that GERD existed prior to his second period of service.

The only other evidence that suggests that the Veteran's GERD preexisted his second period of service consists of the 2004 MEB and PEB reports.  However, the Board finds that these reports are internally inconsistent as they provide an onset date of 2003, a year after the Veteran was discharged from active duty.  

As noted above, in order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's GERD both preexisted service and was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  In this regard, as the evidence of record does not meet this high evidentiary burden, as a matter of law, the presumption of soundness cannot be rebutted and the Board must find that the Veteran's current GERD did not preexist his period of service.

Thus, the issue becomes whether the Veteran's GERD was incurred during his active service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence); VAOPGCPREC 3-03 (July 16, 2003).  This issue will be addressed below.

OSA

Similarly, the Board also finds that there is no clear and unmistakable evidence demonstrating that the Veteran's OSA existed prior to his second period of service and was not aggravated by service.  As previously noted, the majority of the Veteran's service treatment records are missing.  The majority of the available contemporaneous records (or records dated in relatively close proximity of his discharge from active duty) consist of MEB reports.  Upon discharge from the National Guard, the Veteran underwent an examination and Medical Evaluation Board Proceedings.  The MEB report states that the Veteran's OSA onset in 2001, prior to service, and was not aggravated by service.  No further detail was provided and no rationale was provided for the finding.

Also of record are VA medical opinions, in which clinicians rely on the MEB reports to support negative nexuses.

In light of the above, the Board cannot find that there is clear and unmistakable evidence that OSA preexisted the Veteran's second period of service.  The only evidence suggesting that the Veteran's OSA preexisted service was the 2004 MEB reports.  The Board finds that these reports, without more, do not sufficiently arise to the onerous evidentiary standard required to establish that OSA preexisted the Veteran's second period of service and was not aggravated by such service.  Specifically, the Veteran's active duty service began in October 2001.  The onset date in the MEB states that OSA began in 2001 and was not aggravated by service; but further detail was not provided.  In this regard, the Court has held that an unexplained "X" in a box on a form in a STR medical examination board (MEB) report alone, that a condition was not aggravated by active duty, cannot constitute clear and unmistakable evidence of a lack of aggravation under 38 U.S.C. § 1111.  Horn v. Shinseki, 25 Vet. App. 23, 2421 (2012) (finding that adjudicators may not deny claims involving the presumption of soundness based upon MEB reports containing no supporting analysis but must seek other evidence commensurate with the appropriate standard of clear and unmistakable evidence).  

For these reasons, the Board finds that the burden on VA to rebut the presumption of soundness has not been met because the evidence does not show by clear and unmistakable evidence that the disability preexisted service; therefore, the Veteran is presumed to have been psychiatrically sound at service entrance.  38 U.S.C. § 1111; 38 C.F.R. § 3.304.  Because the presumption of soundness is not rebutted, this case converts to one for direct service connection.  See Wagner, 370 F.3d at 1096.

Service Connection 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

To establish service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptoms to establish service connection is not applicable, however, to the diagnosis of erectile dysfunction as this disorder is not listed as a chronic disease under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted, on a secondary basis, for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Notably, active military service also includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  

In other words, when a claim is based on a period of Reserve or National Guard service , it must be shown that the individual concerned became disabled (or died) as a result of a disease or injury incurred or aggravated in the line of duty on Reserve ACDUTRA/INACDUTRA or during Federalized National Guard service. In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C. § 101(2)-(24). 


The presumption of soundness under 38 U.S.C. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C. § 1112 and the presumption of aggravation under 38 U.S.C. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

 When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.   

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

For purposes of 38 U.S.C. § 101(24), the term "injury" refers to the results of an external trauma rather than a degenerative process.  See generally VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 86-90 (July 18, 1990); VAOPGCPREC 8-2001 (Feb. 26, 2001). 

In the present case, the Veteran's Army National Guard Retirement Points History Statement documents that aside from the two periods of active duty indicated above, the Veteran served in the Army National Guard until 2004.  It indicates that his membership during the entire period was as an "Army National Guard Unit Member."  Notably, the Veteran had a period of ACDUTRA from July 23, 1997 to September 26, 1997 for initial entry training.  Aside from this period, there is no indication that the Veteran's military membership status identifier was for anything other than B1 unit membership - specifically for the National Guard.  There was no indication of mobilized service or Active Duty under Title 10 United States Code (which covers the US Armed Forces).

The Board also notes that the Veteran is not service-connected for any disease or disability incurred during ACDUTRA or INACDUTRA service.  As such, the appellant is not a "veteran" for purposes of any period of ACDUTRA or INACDUTRA service.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A claimant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give an appellant the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Right Hand

At the outset, the Board notes that upon entrance into service in November 1989, the Veteran was noted to have a surgical scar on his right wrist.  A contemporaneous x-ray revealed an old navicular fracture in the right wrist, which was healed by bone grafting.  The clinician noted that the Veteran's right wrist had good residual function.  Thus, the presumption of soundness does not apply with respect to the right hand/wrist disability and the issue at hand is whether the Veteran's right hand/wrist disability was aggravated beyond the normal progression of the disorder during his periods of active service.

As previously noted, some of the Veteran's service treatment records are missing.  The available service treatment records include a 1997 National Guard enlistment examination.  At that time, the clinician found that the Veteran's upper extremities were clinically normal.  Although injuries to the shoulders were noted, there were no noted issues with the wrist and hands.  

In February 2003, the Veteran reported to a medical center, endorsing right hand pain for two days.  He stated that he cut his hand on a door.  Upon examination, the clinician diagnosed a right hand contusion and prescribed Motrin and a wrist/hand splint.

In a March 2004 Report of Medical Examination, the Veteran's upper extremities were noted as clinically abnormal.  The handwriting is unclear, but under the notes section, the clinician appears to note the presence of a tender medial aspect of the right hand.  In the contemporaneous Report of Medical History, the Veteran reported that he injured his right hand in a 2003 motor vehicle accident.  He noted that his injuries included a tendon tear and decreased grip in the hand.

The records also include a March 2004 Medical Evaluation Board (MEB) report indicating that the Veteran's right hand injury was incurred in 2003, while the Veteran was not entitled to base pay.  

In July and August 2004, the Veteran reported having pain in his right wrist.  On both occasions, the clinician diagnosed joint pain.  In August 2004, the clinician also noted that the Veteran's symptoms were consistent with fibromyalgia.

The Veteran was afforded a VA examination in December 2015.  At that time, the Veteran stated that he fractured his navicular bone in prior to his first period of service and had multiple surgeries on the wrist.  According to the Veteran, the wrist healed and he did not have problems with the wrist until training in 1998.  He also stated that while he had problems in 1998, he was able to perform and do all required activities.  He reported that his flare ups of the wrist began in about 2003, which impacted his grip and functioning of the right hand.  In the January 2016 addendum, the clinician provided a negative nexus between the Veteran's right hand/wrist disorder and his service.  In so finding, the clinician reasoned that the pre-existing wrist injury fully healed with no residuals; rather, the Veteran's current disability is attributable to the 2003 motor vehicle accident.

The Board sought a VHA expert medical opinion.  In September 2017, the clinician provided a negative nexus for the right wrist/hand condition.  In so finding, the clinician stated that any increase in severity was more likely due to the natural progression of the disease rather than any aggravation caused by service.  The clinician reasoned that such an increase was a long-term consequence of early surgeries.

Upon consideration of the above, the Board finds that service connection is not warranted as the evidence establishes that the Veteran's preexisting right hand/wrist fracture was not aggravated beyond the normal progress of the disorder by service.  In so finding, the Board acknowledges the Veteran's lay statements; however the Board finds that these statements are inconsistent and unreliable.  Over the years, the Veteran's statements as to the onset and etiology of his right hand/wrist disability have varied.  At the time of his discharge from the National Guard, the Veteran stated that his injury happened in 2003 as a result of a motor vehicle accident.  At the Board hearing, the Veteran testified that he began to have numbness and pain in his right hand in 2002, while doing physical therapy for his knee disability.  A review of those records demonstrates that the Veteran complained of a low back injury during physical therapy; there was no indication in those records that he also had issues with his right hand.  Most recently, at the VA examination, the Veteran reported that he first noticed issues with his right hand/wrist in 1998, prior to his second period of active duty.  

Given the discrepancies in the Veteran's statements, the Board finds that the Veteran's overall recollections are unreliable which lowers his current recollections of injury and continuity of symptomatology since active service.  See, e.g., State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975) ("Generally, after a proper foundation has been laid, a witness may be impeached by evidence of his declarations or statements which are either inconsistent or contradictory to his testimony at trial. The fact that he has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony." 

In this situation, the Board finds that the most reliable recollection as to the onset date and etiology is the Veteran's March 2004 report of right hand injury in March 2003 as it is closer in time to the events in question and made in the context of medical evaluation to determine the nature and etiology of his right hand condition.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Turing to the remaining evidence of record, the Board finds that the most probative evidence of record consists of the December 2015 VA examination and accompanying opinion and the September 2017 VHA opinion.  The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the December 2015 examiner considered the Veteran's medical history, to include his preexisting injury, in conjunction with the evidence in the claims file to arrive at the conclusion that the Veteran's current disability was not caused or aggravated by service, but rather stemmed from a post-active duty service car accident.  Similarly, the VHA expert provided adequate reasoning as why the Veteran's service did not aggravate his preexisting condition beyond natural progression.  The Board finds that these opinions, when taken together, are highly probative as to the issues of etiology and aggravation.  These opinions comport with the other medical evidence of record and there is no evidence contradicting the opinions or the rationales.

Given these facts, the Board finds that service connection for a right wrist/hand disability is not warranted as there is no probative evidence demonstrating that the disability was aggravated beyond its natural progression by any periods of active service.  The claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Fibromyalgia

The Veteran contends that his fibromyalgia manifested during his second period of service.  He states that while stationed at Fort Sam in Texas, he had pain all over his body, specifically in his shoulders, back, and knee.  A doctor diagnosed fibromyalgia and told him that it was caused by stress.  See Board Transcript, pp. 25-26.  For the reasons that follow, the Board finds that service connection is not warranted.  

In August 2004, the Veteran reported having joint pain and stiffness in the low back, right wrist, and right knee, along with severe fatigue.  The clinician noted a medical history consisting of right hand surgery, bilateral shoulder surgery, and right knee surgery.  The clinician assessed joint pain secondary to his previous traumas and surgeries.  The clinician noted that there was no evidence of an autoimmune disease, but stated that the Veteran's symptoms were also consistent with fibromyalgia.  Further evaluation was recommended.

A September 2004 Medical Evaluation Board Proceeding notation reports that fibromyalgia had on onset in 2004.

A September 2004 rheumatology consultation note reflects that the Veteran was diagnosed with fibromyalgia one month prior due to symptoms of joint and muscle pain.  At that time, the Veteran reported that his symptoms began when he was activated while during physical therapy for his knee.  Upon examination, the clinician found that the Veteran's pain was mechanical in nature, rather than inflammatory, given his history of multiple traumatic injuries.  The clinician doubted the diagnosis of fibromyalgia.  

A December 2004 rheumatology note reflects the Veteran's statements, in which he states his fibromyalgia originally began with knee pain and back pain that was accompanied by trauma to the knee.

The Veteran was afforded a VA examination in December 2015, at which time the Veteran stated that he was diagnosed with fibromyalgia while stationed at Fort Sam in 2002.  He stated that he suffered from his pain symptoms for many years prior to being diagnosed.  Ultimately, the clinician provided a negative nexus between the Veteran's fibromyalgia and his periods of service.  The clinician's opinion was primarily based on the September 2004 Medical Evaluation Board Proceeding notes, which state that fibromyalgia was onset in 2004.  The clinician also found that fibromyalgia was not the result of the pain manifestations in service.

Also of record is a March 2017 VHA medical opinion, which also provides a negative nexus between the Veteran's fibromyalgia and his period of service, reasoning that the fibromyalgia was a long term problem independent of the period of time of active service, and that such disorder was not caused by pain and sleep disturbance manifestations of service-connected disability.

Upon consideration of the evidence, the Board finds that service connection for fibromyalgia is not warranted.  The most probative evidence consists of the medical records from 2004, which demonstrate that fibromyalgia was onset in 2004, as the notation was made after a review of the Veteran's relevant records based on the history he then provided.

The Board also assigns some probative value to the VA negative nexus opinions of record.  The clinicians considered the Veteran's medical history as documented in the record, along with his lay statements and sound medical principles in finding that his manifestations during service were not indicative of fibromyalgia having an onset in service or being proximately due to service-connected disability.  

The Board recognizes the lay statements, in which the Veteran contends that the back pain, shoulder pain, and knee pain he reported were manifestations of fibromyalgia.  The Veteran is competent to attest to his symptoms, but he is not competent to attribute these symptoms to the onset of fibromyalgia.  A rheumatologist in 2004 found that his symptoms were attributable to other diagnoses, to include arthritis of the bilateral shoulders and thoracolumbar spine and chondromalacia of the right knee.  Treating physicians at the time of these diagnoses did not note that these traumas or symptoms were attributable to fibromyalgia.  In addition, the competent diagnosis of fibromyalgia requires medical knowledge and training as it involves an internal disease process.  The Veteran, as a lay witness, cannot competently provide such an opinion regarding onset and etiology.  See Jandreau, supra.

The Board acknowledges the Veteran's recollection of being diagnosed with fibromyalgia by a physician during service.  This recollection has some probative value.  However, the record does not contain the diagnosis and evaluation from this physician.  Thus, the Board cannot ascertain the clinical findings and rationale from this physician in diagnosing fibromyalgia.  As such, the Board places greater probative weight to the September 2004 rheumatologist who did not find fibromyalgia based on physical examination that is recorded for the record as well as the retrospective opinions of the 2015 VA examiner and the 2017 VHA examiner.

In sum, the Board finds that the most probative evidence reflects that fibromyalgia had an onset after the Veteran's second period of active duty, is not related to service and is not proximately due to service-connected disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Right Foot

The Veteran contends that he has a right foot disability attributable to his second period of service.  In particular, he testified that his right foot problems began during physical training "back towards the end of '01;" and were treated with shoe inserts and Motrin.  He recalls being told he had a collapsed arch.  See Board Hearing Transcript, pp. 15-17.

A January 2004 x-ray revealed mild degenerative changes of the right foot, along with calcaneal spurs.  The clinician found that a deformity involving the distal fibula stemmed from an old trauma.

A March 2004 Medical Evaluation Board Proceeding determined that the Veteran's right foot pain began in 2003, after discharge from active duty.  At the examination, the Veteran reported a right foot injury in 2003.  Accompanying x-rays reveal a heel spur, hallux valgus of the first MP joint, and osteoarthritis of the right foot, along with a small calcaneal spur and an enthesophyte at the Achilles tendon.

In the corresponding report of medical examination, the Veteran's feet were noted as clinically abnormal; the clinician noted tenderness in the medial aspect of the right foot.  His arches, however, were normal.  The Veteran attributed his right foot pain to a 2003 injury; further detail was not provided.  See Report of Medical History dated March 2004.

An April 2004 treatment noted reported a history of a heal spur, osteoarthritis, and hallux valgus in the first MTP joint of the right foot.  An etiology was not provided.

In May 2004, the Veteran reported to an orthopedic clinic, endorsing right foot pain following a fall eight months prior.  Upon examination, he endorsed swelling and diminished muscle strength.  The clinician diagnosed MP joint sprain and cavus foot.

At the December 2015 VA examination, the Veteran reported having persistent pain in his right foot during basic training in 1997.  He stated that he was unable to recall a specific injury to his foot, but that he was issued shoe inserts and a tennis shoe profile.  He then stated that he reinjured his foot during a road march in 2003, causing him to have a torn tendon.  Upon examination, he was diagnosed with Morton's neuroma, hallux valgus, tendon tear, and degenerative arthritis of the right foot.  Upon examination, the clinician opined that it was less likely than not that the Veteran's right foot conditions were casually related to an event during active service from October 2001 to March 2002, to include the rigors of military training.  The clinician's opinion was primarily based on the March 2004 and September 2004 medical evaluation board notes, which state that the right foot condition did not exist prior to service and did not incur while entitled to base pay.

The Board sought expert medical opinion from the VHA.  In the original and addendum opinions, the clinician provided a negative nexus, stating that available service treatment records reflect a normal arch during service.  In addition, the injury to the Veteran's right foot occurred after active service.

Upon review of the record, the Board finds that service connection for a right foot disability is not warranted.  In so finding, the Board acknowledges the Veteran's lay statements.  Although the Veteran is competent to describe his symptoms and experiences, the Board finds that his current recollections of in-service symptoms and injury lack credibility.  The Veteran's statements pertaining to causation and date of onset of his disability are inconsistent with each other and the evidence of record.  On two separate occasions in 2004, the Veteran informed medical physicians that his right foot pain began in 2003 after an injury in 2003.  The Board finds that this is the most reliable recollection as to the onset date and etiology as it is closer in time to the events in question and made in the context of medical evaluation to determine the nature and etiology of his right hand condition.  His later recollections are not consistent with the evidentiary record.


Thus, while the Veteran is competent to report treatment for right foot pain and having symptomatic manifestations of his claimed disabilities in service, the Board finds that such allegations are not consistent with the overall evidentiary record and that, while actual corroboration of these events is not required, his assertions are not credible given review of the entire evidentiary record - including the Veteran's own written statements shortly after active duty service.  Thus, based on the entirety of the record, the Board finds that the Veteran's allegations as to onset of a right foot disability are not credible.

Turning to the remaining evidence of record, the Board concludes that service connection for a right foot disability is not warranted.  Medical records from 2004 establish that the Veteran injured his right foot in 2003, which caused right foot pain, and ultimately, his discharge from the National Guard.  In addition, the Veteran's own statements, recorded in the March 2004 report of medical history, acknowledge a foot injury in 2003.  At no point is there any mention of an injury stemming from active duty service.  The Board finds these records to be probative, as they consider the Veteran's medical history in giving the etiology of his foot disability.  The Board finds these records to be reliable, as they were made for the purpose of diagnosis and treatment.  

The Board also finds that the negative nexus opinions of records are probative as they are based on medical principles and the facts of the Veteran's case.

Furthermore, the record does not contain sufficient lay and medical evidence to demonstrate the onset of symptomatic arthritis within one year of discharge in March 2002.  And, as discussed above, the Board does not find credible lay evidence of continuity of right foot arthritis since the second period of service discharge.  As such, service connection is not warranted pursuant to 38 C.F.R. §§ 3.303(b) or 3.309(a).

In sum, the Board finds that the evidence is against a finding that the Veteran's right foot disability had it onset in service or is casually related to his second period of active service.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Respiratory Disability 

The Veteran contends that he has a respiratory disorder attributable to service.  Specifically, the Veteran testified to spending approximately one year at a military base in Oklahoma which is known to contain asbestos.  He stated that as a result, now has difficulty taking deep breaths; he also reported having recurring asthma attacks.  See Board Hearing Transcript, p. 3.

A review of the Veteran's service personnel records for his first period of active service only reflects his presence in Texas and Kentucky.  His service records for his second period of active service do not appear to reflect service in Oklahoma.  

In a March 2004 Report of Medical History, the Veteran endorsed having difficulty catching his breath while working out or running.  He also noted that he had recurring episodes of bronchitis.  In the accompanying Report of Medical Examination, the Veteran's lungs were noted as clinically abnormal.  In the corresponding notes section, it appears that the clinician notes "bronchi" of the left and right lungs, though the handwriting is unclear.

Post-service records reflect that oftentimes, the Veteran was noted to have clear lungs with no wheezing, rales, or rhonchi and resonant to percussion.

In March 2014, the Veteran was afforded a VA examination to determine the nature and etiology of his contended respiratory conditions.  At that time, the clinician diagnosed emphysema and chronic obstructive pulmonary disease.  The Veteran reported that he had difficulty breathing when going up stairs, along with chronic dry cough and shortness of breath.  He noted that his symptoms started around 2005, but stated that he did not seek treatment for his symptoms.  Upon examination and review of the record, to include a February 2014 pulmonary function test, the clinician opined that the Veteran's emphysema and COPD were less likely than not a result of his claimed in-service exposure to asbestos.  The clinician noted that there was no evidence of asbestos-related disease.  The Veteran had no calcified pleural plaques or restrictive airway disease, both of which are diagnostic of asbestosis.  Rather, the clinician found that the Veteran's emphysema and COPD were as a result of his history of tobacco use.

Upon review of the record, the Board finds that service connection for a respiratory disability is not warranted.  In so finding, the Board acknowledges the Veteran's reports of asbestos exposure during his period of service while stationed in Oklahoma.  However, the record contains no evidence supporting this claim.  There is no evidence that the Veteran was stationed in Oklahoma during active service, nor has the Veteran provided sufficient information to allow further development in this regard. 

To the extent the record supports the Veteran's claim of asbestos exposure during service, the Board finds that the probative evidence is against a finding that any respiratory disability is attributable to such in-service exposure.  The most probative evidence of record in this regard is the March 2014 VA examination.  The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez, 22 Vet. App. at 304.  In this case, the March 2014 VA examiner provided a thorough reasoned nexus opinion upon consideration of the evidence of record and the facts of the Veteran's case.  The examiner discussed relevant facts in the Veteran's medical history, to include his smoking history, coupled with the lack of evidence of an asbestos-related disease, and found that the Veteran's symptoms were more indicative of smoking-related disease.  As the opinion was well-reasoned and based on specific facts in the record, the Board assigns the negative nexus opinion high probative value.

The only evidence in support of the claim consists of the Veteran's lay statements.  As noted above, the Veteran is competent to attest to anything within his immediate purview, to include his observable symptoms and his various exposures.  Layno, 6 Vet. App. at 470.  However, he is not competent to provide a diagnoses or etiology of his symptoms; such conclusions require medical training and knowledge beyond the realm of immediately observable symptoms.

In sum, he record does not demonstrate that the Veteran currently has a respiratory disorder attributable to his period of service.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Obstructive Sleep Apnea

The Veteran contends that his current diagnosis of obstructive sleep apnea is attributable to his second period of service.  Specifically, the Veteran testified that after his wife informed him of his snoring and apneic episodes during sleep, he underwent a sleep study in 2001 during active service, at which time, he was diagnosed with sleep apnea during service.

In March 2003, the Veteran reported waking up at night, choking.  

At the March 2004 National Guard separation examination, the Veteran's mouth and throat were noted as clinically normal.  The contemporaneous Report of Medical History was silent as to any apneic issues or other issues pertaining to the throat or nose.

In April 2004, the Veteran reported severe snoring along with awakening during the night gasping.

An April 2004 Physical Evaluation Board found that the Veteran's obstructive sleep apnea was not incurred or aggravated while he was entitled to basic pay and that it was not the proximate result of performing duty.

In June 2004, the Veteran was referred to a sleep disorder clinic to address his "very loud snoring."  At that time, the Veteran stated that his snoring really became an issue when he was "activated."  Upon examination, the clinician noted that there was a "very high probability" that the Veteran had OSA.  After a sleep study, the Veteran was formally diagnosed with obstructive sleep apnea.

A September 2004 National Guard medical evaluation report notes that the Veteran's obstructive sleep apnea onset in 2001 while the Veteran was not entitled to base pay.  The notes also stated that the OSA was not permanently aggravated by service.

The Veteran was afforded a VA examination in December 2015.  At that time, he reported that his wife told him he snored and would stop breathing at night.  He stated that he underwent a sleep study in 2001, at which time he was diagnosed with sleep apnea and issued a C-PAP machine.  Upon review of the record, the clinician provided a negative nexus, reasoning that the 2004 MEB demonstrates that sleep apnea existed prior to service and was not aggravated by service.

In a September 2017 opinion, a VHA expert also provided a negative nexus.  The clinician reasoned that based on the records, OSA developed after his period of active service.  

Upon consideration of the record, the Board finds that the weight of the evidence is in relative equipoise as to whether the Veteran's OSA was onset during his second period of service.  The Veteran has competently testified as to having severe snoring and apneic episodes during his second period of active service.  His current statements are both credible and probative, as they correspond with statements he made in 2004, when he underwent a sleep study.

In addition, the Veteran's statements are supported by the MEB reports of record.  As previously noted, the MEB records establish that the Veteran's OSA was onset in 2001.  Notably, the records do not specify the month in which OSA was diagnosed, creating reasonable doubt as to the date of onset, which the Board will resolve in the Veteran's favor. 

The only evidence contradicting the Veteran's claims are the VA negative nexus opinions.  The Board finds that these opinions are not adequate in addressing the issues of onset or etiology.  The December 2015 negative nexus opinion relies on the inconsistent facts in the MEB report.  In addition, the September 2017 VHA negative nexus is conclusory at best, with no supporting rationale, and is thus, insufficient in assisting the Board at making a decision.

In this case, there is no competent or adequate medical opinion of record against the appeal that directly addresses the etiology of the Veteran's OSA.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for OSA have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

GERD

In reviewing the medical evidence in this case, the Board concludes that the available evidence is at least in relative equipoise as to whether the Veteran's GERD was incurred in active service.  

As previously noted, the available service treatment records contain MEBs from March 2004 and September 2004.  As these reports are internally inconsistent, the Board assigns them no probative value.

Also of record are VA negative nexus opinions.  The December 2015 VA examiner provided a negative nexus, reasoning that based on the 2004 MEBs, the Veteran's GERD preexisted his period of service and was not aggravated by such service.  The Board finds that this opinion is not credible or probative as it is based on an inaccurate factual premise.  The Board has established that the 2004 MEB is factually inconsistent; thus any opinion relying on that report is not probative.

Likewise, the Board also finds that the September 2017 VHA expert opinion is not probative.  The clinician provided a negative nexus, stating that there was no evidence that the Veteran's GERD was onset or worsened during active service.  This conclusory statement, without more, does not assist the Board in making a decision.  

The remaining evidence consists of the Veteran's lay statements.  The Veteran reported having symptoms of burning pain in his chest and throat, along with disturbances in his sleep and regurgitation while on active duty.  He was told to monitor his diet, avoid spicy foods, and avoid getting too full.   

In light of the Veteran's competent and credible lay assertions, his current diagnosis, and the overall inadequacy of the medical opinions currently of record, the Board finds that the evidence for and against the Veteran's claim is in relative equipoise. When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's current GERD and his active military service is established, and the benefit sought on appeal is allowed.


ORDER

Service connection for a right hand/wrist disability is denied.

Service connection for fibromyalgia is denied.

Service connection for a right foot disability is denied.

Service connection for a respiratory disability is denied.

Service connection for OSA is granted.

Service connection for GERD is granted.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


